DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/21 has been entered.

Examiner’s Note - 35 USC § 101
	The applicant’s claim amendments of 08/19/21 have overcome the previous 101 rejection. The applicant’s amendments have specified structural elements (i.e. first sensor, second sensor, and turbine), as well as applying the judicial exception with those structural elements (“capturing a first data stream of sensor data from the first sensor and a second data stream of sensor data from the second sensor” … “operating the energy generation device based on the validated sensor measurements.” The amendments have also specified specific improvements (“wherein validating includes identifying unusual sensor readings and differentiating between unusual sensor readings due to changes in the monitored energy generation device and unusual sensor 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 have been amended to include the phrase, “and unusual sensor readings due to measuring uncertainties in the first data stream and/or the second data stream …” The closest support for this phrase was found in paragraph 00022 of the applicant’s original specification, where it was stated, “According to 
All other claims depend on independent claims 1 and 11. They are rejected as a result of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Independent claims 1 and 11 have been amended to include the phrase, “and unusual sensor readings due to measuring uncertainties in the first data stream and/or the second data stream …” The inclusion of the phrase “and/or” makes the claims 
All other claims depend on independent claims 1 and 11. They are rejected as a result of their dependency.

Examiner’s Note - Allowable Subject Matter
With respect to claim 1, the following limitations, when considered as a whole, were not found, taught, or disclosed by the prior art:
applying an entropy-based algorithm on the sensor data within the sliding window while incrementally moving the sliding window, wherein:
only updated data in the sliding window is processed by the entropy-based algorithm
as the window over the data moves on, elements mt of the streams that are out of date drop out and new elements mt+w+1 enter
probabilities p(mt) and p(mt+w+1) for each of the first data stream and the second data stream and the respective joint probabilities are adjusted
all joint probabilities are updated in a conditional entropy summation
validating the sensor measurements based on the determined data stream dependency



Claim 11 recites similar concepts that were not found, taught, or disclosed by the prior art. All other claims depend on claim 1. Although the above claimed subject matter was not found, taught, or disclosed by the prior art, allowability of the claims will depend on how the above 112 issues are resolved.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-12 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundararaman et al (US Pat 11176483) discloses systems and methods for storing and retrieving data sets based on temporal information.
Chung et al (US PgPub 20200293920) discloses rapid predictive analysis of very large data sets using the distributed computational graph using configurable arrangement of processing components.
Khalastchi et al (US PgPub 20140149806) discloses anomaly detection methods, devices and systems.
Golab et al (US PgPub 20120209817) discloses methods, systems, and products for maintaining data consistency in a stream warehouse.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        12/02/21

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        12/2/2021